UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March17, 2015 DINOCO, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 333-198730 46-4842568 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3260 N. Hayden Rd, Suite 210-332 Scottsdale, AZ 85251 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (415-847-9954) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On 3/10/15, we amended our articles of incorporation, to change the name of our company from Dinoco Oil, Inc., to Dinoco, Inc. The text of the Certificate of Amendment is hereby restated in its entirety as follows: State of Delaware Secretary of State Division of Corporations Delivered 3:45 P.M. 3/9/2015 FILED 3:45 P.M. 3/9/2015 SRV 150331186 – 5453578 FILE STATE OF DELAWARE CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION The corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware does hereby certify: FIRST : That at a meeting of the Board of Directors of Dinoco Oil, Inc. resolutions were duly adopted setting forth a proposed amendment of the Certificate of Incorporation of said corporation, declaring said amendment to be advisable and calling a meeting of the stockholders of said corporation for consideration thereof. The resolution setting forth the proposed amendment is as follows: RESOLVED , that the Certificate of Incorporation of this corporation be amended by changing the Article thereof numbered "First" so that, as amended, said Article shall be and read as follows: The name of this Corporation is: Dinoco, Inc. SECOND : That thereafter, pursuant to resolution of its Board of Directors, a special meeting of the stockholders of said corporation was duly called and held upon notice in accordance with Section 222 of the General Corporation Law of the State of Delaware at which meeting the necessary number of shares as required by statute were voted in favor of the amendment. THIRD : That said amendment was duly adopted in accordance with the provisions of Section 242 of the General Corporation Law of the State of Delaware. IN WITNESS WHEREOF , said corporation has caused this certificate to be signed this 5 th day of March, 2015 By: /s/ Joseph LaCome Authorized Officer Title: Director Name: Joseph LaCome Print or Type SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: March17, 2015 DINOCO, INC. By: /s/ Dorothy Scaringe Name: Dorothy Scaringe Title: President and Chief Executive Officer
